              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:03-cr-00077-MR-WCM-1
           CRIMINAL CASE NO. 1:04-cr-00049-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
BRIAN KEITH MERCER              )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Redact & Seal [Criminal Case No. 1-03-cr-77-1, Doc. 102; Criminal Case No.

1-04-cr-49-1, Doc. 36].

      The Defendant, through counsel, moves the Court for leave to file an

unredacted Sentencing Memorandum [Criminal Case No. 1-03-cr-77-1, Doc.

98; Criminal Case No. 1-04-cr-49-1, Doc. 32], as well as Reports prepared

by the Bureau of Prisons and Katelyn Rusk, MA, LCAS-A, [Criminal Case

No. 1-03-cr-77-1, Docs. 98-1, 98-2; Criminal Case No. 1-04-cr-49-1, Docs.

32-1, 32-2] under seal in this case. For grounds, counsel states that the

redacted portions of the memorandum and the reports contain protected

health information and the public’s right to access is substantially outweighed



     Case 1:03-cr-00077-MR-WCM Document 103 Filed 09/09/20 Page 1 of 3
by the Defendant’s competing privacy rights. [Criminal Case No. 1-03-cr-77-

1, Doc. 102; Criminal Case No. 1-04-cr-49-1, Doc. 36].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed her motion on

September 2, 2020, and it has been accessible to the public through the

Court’s electronic case filing system since that time. In addition to filing his

motion, the Defendant also filed a redacted version of the memorandum that

is accessible to the public. [See Criminal Case No. 1-03-cr-77-1, Doc. 102-

1; Criminal Case No. 1-04-cr-49-1, Doc. 36-1]. Further, the Defendant has

demonstrated that the redacted portions of the memorandum and the reports

contain sensitive information concerning the Defendant and that the public’s

right of access to such information is substantially outweighed by the

Defendant’s competing interest in protecting the details of such information.

See United States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally,

                                       2

     Case 1:03-cr-00077-MR-WCM Document 103 Filed 09/09/20 Page 2 of 3
having considered less drastic alternatives to sealing the documents, the

Court concludes that sealing of the unredacted Sentencing Memorandum

and the Reports is necessary to protect the Defendant’s privacy interests.

      Upon review of the Defendant’s unredacted Sentencing Memorandum

and the Reports, the Court finds that the unredacted portions of the

Sentencing Memorandum and the Reports contain case material and

information of the nature that is ordinarily sealed and appropriate to be

shielded from public access. See United States v. Harris, 890 F.3d at 492.

      Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file an unredacted Sentencing Memorandum and the

Reports under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

[Criminal Case No. 1-03-cr-77-1, Doc. 102; Criminal Case No. 1-04-cr-49-1,

Doc. 36] is GRANTED. The unredacted Sentencing Memorandum and

Reports [Criminal Case No. 1-03-cr-77-1, Docs. 98, 98-1, 98-2; Criminal

Case No. 1-04-cr-49-1, Docs. 32, 32-1, and 32-2] shall remain under seal

until further Order of this Court.
                                          Signed: September 9, 2020
      IT IS SO ORDERED.




                                     3

     Case 1:03-cr-00077-MR-WCM Document 103 Filed 09/09/20 Page 3 of 3
